Citation Nr: 0812103	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
migraines.

2.  Entitlement to a rating in excess of 10 percent for pain 
syndrome, right knee.

3.  Entitlement to a rating in excess of 10 percent for pain 
syndrome, left knee.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from May 1997 to October 1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO increased the rating for the veteran's migraines 
from 10 to 30 percent, and denied the claims for ratings in 
excess of 10 percent, each, for right and left knee pain 
syndrome, and for bilateral pes planus.  The veteran filed a 
notice of disagreement (NOD) as to all of these 
determinations in July 2005, and the RO issued a statement of 
the case (SOC) in January 2006.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2006.  

In May 2007, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claims.

During the course of the appeal, the veteran's claims file 
was permanently transferred from the RO in Phoenix, Arizona 
to the RO in Muskogee, Oklahoma; hence, the Muskogee RO now 
has jurisdiction over the appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While the veteran's migraines cause frequent and severe 
headaches, they are not shown to cause very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

3.  The veteran's right knee disability is manifested by 
limited motion confirmed by findings of painful motion, but 
there is no evidence of compensable limitation of flexion or 
extension, or instability.

4.   The veteran's left knee disabilitu is manifested by 
limited motion confirmed by findings of painful motion, but 
there is no evidence of compensable limitation of flexion or 
extension, or instability.

5.  While there are findings of calluses on the feet and 
abnormal alignment and pain on palpation of the achilles 
tendon, there is no objective evidence of marked deformity of 
any other part of either foot, to include marked pronation or 
forefoot dorsiflexion, or swelling.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
migraines are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.124a, 
Diagnostic Code 8100 (2007).

2.  The criteria for a rating in excess of 10 percent for 
pain syndrome, right knee, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7,4.20, 4.27,  4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5003, 5020, 5257 (2007).

3.  The criteria for a rating in excess of 10 percent for 
pain syndrome, left knee, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5020, 5257 (2007).

4.  The criteria for a rating in excess of 10 percent rating 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the United States Court of Appeals for Veterans Claims (Cour) 
held, that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores, 22 Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2006 post-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims for increased ratings for 
migraines, pain syndrome of the right and left knees, and 
bilateral pes planus, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  The January 2006 SOC set 
forth the criteria for higher ratings for each disability 
(which suffices for Dingess/Hartman).  The May 2006 letter 
also informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  This letter also indicated 
that VA would assign a disability rating determined by 
applying relevant diagnostic codes and considering the impact 
of the disability and its symptoms on employment, and the 
letter also provided examples of the types of medical and lay 
evidence that the veteran could submit (or ask VA to obtain) 
that could affect how VA assigned a disability rating.

After issuance of the May 2006 letter, and opportunity for 
the veteran to respond, the May 2007 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, private medical records, 
VA outpatient treatment (VAOPT) records and reports of VA and 
VA-authorized examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

A.  Migraine Headaches

The veteran's migraines are rated pursuant to Diagnostic Code 
(DC) 8100, specifically applicable to this disability.  Under 
DC 8100, a 10 percent rating is warranted for headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  Headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrant a 30 percent rating.  
Very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.

Considering the pertinent evidence in light of the above, the 
Board finds that a schedular rating in excess of 30 percent 
for migraines is not warranted.

The maximum  50 percent rating is warranted only where the 
migraines cause very frequent completely prostrating and 
prolonged attacks.  However, an April 2004 VAOPT neurological 
consult note and the April 2007 VA examination report 
indicate that, while the headaches occur frequently, between 
three to five times per week, they are not completely 
prostrating.  Specifically, while the veteran has indicated 
that headaches prevent him from driving and taking care of 
his children, and cause him to shut his eyes for a little 
while, he also has indicated that sitting still and relaxing 
helps the headaches.  Moreover, during the April 2007 VA 
examination, the veteran stated that he is able to continue 
with regular activity while experiencing these headaches, but 
they slow him down.  Significantly, the physician who 
prepared the April 2007 VA examination report opined that the 
migraines are  not prostrating.  The above evidence reflects 
that, while the veteran's migraines are frequent and severe, 
they do not cause very frequent completely prostrating and 
prolonged attacks.

The Board notes tha,t during the October 2005 VA-authorized 
examination, the veteran indicated that he experiences 
incapacitating headaches that occur about once every two days 
lasting from thirty minutes to one to three hours or more, 
during which he stays in bed and iis unable to do anything.  
While these statements are indicative of very frequent 
completely prostrating and severe attacks, the April 2004 
VAOPT note and April 2007 VA examination report contain a 
more detailed discussion of the veteran's migraine symptoms 
as well as a medical opinion as to the nature of the attacks.  
As the objective evidence is thus considered more probative, 
the Board finds that the preponderance of the evidence 
reflects that the veteran's migraines do not cause very 
frequent completely prostrating and prolonged attacks.

Even if, based primarily on the assertions advanced by the 
veteran in connection with the appeal, the Board were to find 
that the veteran's migraines caused very frequent completely 
prostrating and prolonged attacks, the evidence reflects that 
the migraines are not, themselves, productive of severe 
economic inadaptability.  For example, a July 2006 letter 
from the United States Postal Servicem indicates that the 
veteran was deemed medically unsuitable for a position due to 
"a history of bilateral knee pain and persistently painful 
feet"; the veteran's headaches were not mentioned..  
Moreover, a July 2005 letter from a private employer 
indicates only that the veteran's job performance was 
"affected "by his headaches, knees, and feet.  

B.  Knees

The veteran's right and left knee disabilities are rated 
under DCs 5257-5020, which indicates a disability not 
identified in the rating schedule that is rated as other 
impairment of the as analogous to synovitis.  38 C.F.R. 
§ 4.71a.  See also 38 C.F.R. §§ 4.20, 4.27.

Under DC 5020, synovitis is rated as degenerative arthritis 
(established by x-ray) under Diagnostic Code 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, DCs 5260 and 5261).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

Under DC 5260 (applicable to limited flexion) a 10 percent 
rating requires flexion limited to 45 degrees.  A 20 percent 
rating requires flexion limited to 30 degrees.  A 30 percent 
rating requires flexion limited to 15 degrees. 

Under DC 526 (applicable to limited extension) a 10 percent 
rating requires extension limited to 10 degrees.  A 20 
percent rating requires extension limited to 15 degrees.  A 
30 percent rating requires extension limited to 20 degrees.  
A 40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension limited to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2007).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the evidence in light of the above, the Board 
finds that the record presents no schedular basis for 
assignment of a rating in excess of 10 percent for either 
right or left knee pain syndrome.

Initially, the Board notes that there is no basis for a 
higher rating for either knee based on limited flexion or 
extension under DCs 5260 or 5261.  A November 2004 VAOPT note 
indicates that range of motion was from 5 degrees on 
extension to 100 degrees on flexion.  An April 2005 VAOPT 
note indicates that there was good range of motion of the 
knees.  A June 2005 VAOPT note indicates that there was 
almost full range of motion of the knees, and a subsequent 
June 2005 VAOPT note indicates that bilateral knee active 
range of motion was within normal limits.  On October 2005 
VA-authorized examination, range of motion of each knee was 
recorded as extension to 10 degrees and flexion to 125 
degrees.  An April 2006 VAOPT note indicates that there was 
mildly decreased flexion and extension.  In an April 2006 
letter to the Post Office regarding the veteran's job 
application, Dr. Lao indicated that there was mildly 
decreased flexion and extension of the knees.  On April 2007 
VA examination, right knee flexion was to 110 degrees and 
extension to 3 degrees; left knee flexion was to 120 degrees, 
and there was full extension.  Thus, range of motion of 
either knee has not been limited to flexion to 45 degrees or 
to extension to 10 degrees, the requirements for the minimum 
compensable rating for limitation of motion under DCs 5260 
and 5261, respectively.

The Board also points out that the VAOPT notes and VA-
authorized and VA examination did reflect limitation of 
motion objectively confirmed by painful motion, warranting 
the current 10 percent rating assigned for each knee.  
However, neither painful motion nor any of the other DeLuca 
factors warrant a rating in excess of 10 percent for either 
knee.  The October 2005 VA-authorized examiner opined that, 
based on objective findings, the joint function of either 
knee was not additionally limited after repetitive use or 
during flare-up by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The October 2005 examiner 
wrote that he was unable to make a determination without 
resorting to speculation on whether pain, fatigue, weakness, 
lack of endurance, and incoordination additionally limited 
the joint function in degrees.  The April 2007 VA examiner 
indicated that there was right knee pain with flexion from 90 
to 100 degrees, right knee pain at extension around 3 to 5 
degrees, left knee pain at flexion around 100 degrees and at 
extension around 5 degrees.  Collectively, this evidence does 
not indicate that the veteran's pain is so disabling as o 
actually or effectively result in flexion limited to 30 
degrees or extension limited to 15 degrees-the requirements 
for the next higher 20 percent rating under DCs 5260 and 
5261, respectively.  Thus, even considering functional loss 
due pain and other factor identified in sections 4,.40 and 
4.45, the evidence simply does not support assignment of a 
higher rating for either knee under DC 5260 or 5261.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
right and left knee pain syndrome, but finds that no higher 
rating is assignable.  As the range of motion figures reflect 
that there is no ankylosis of either knee, no higher rating 
under DC 5256 is warranted.  Moreover, May 2005 bilateral 
knee X-rays wer normal, and April 2007 X-rays revealed mild 
narrowing of the medial joint spaces bilaterally and slight 
subluxation of both patella, with very little change since 
the prior X-rays noted.  Thus, there is no evidence of 
dislocated semilunar cartilage or impairment of the tibia and 
fibula  to warrant a higher rating under DC 5258 or 5262.

As for the notation of slight subluxation of the April 2007 
X-ray report, the Board notes that, in addition to being 
utilized for rating "other impairment" of the knee, DC 5257 
authorizes assignment of ratings for recurrent subluxation or 
lateral instability: 10 percent for slight disability, 20 
percent for moderate disability, and 30 percent for severe 
disability.  Moreover, VA's General Counsel has held that a 
claimant who has arthritis (resulting in limited or painful 
motion) and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, cautioning that any 
such separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Here, although the veteran complained of knee instability on 
October 2005 VA-authorized examination, the knees appeared 
normal on examination, with no findings of recurrent 
subluxation, locking pain, or joint effusion, and Drawer and 
McMurray tests were unremarkable;  April and May 2006 VAOPT 
include specific findings of no instability; and the April 
2007 VA examiner indicated that there was no evidence of any 
ligamentous instability and that, although the veteran 
complained of pain on performing McMurray's test, it was not 
positive.  Thus, given the isolated references to lateral 
subluxation, the evidence reflects no recurrent subluxation 
or lateral instability to warrant either alternatively 
evaluating either knee disability, or assigning and 
additional rating for either knee, under DC 5257.

C.  Pes Planus

The veteran's bilateral pes planus is rated under DC 5276.  
Under DC 5276, a 10 percent rating assigned for moderate 
unilateral or bilateral symptoms to include weight bearing 
line over or medial to the great toe, inward bowing of the 
Achilles tendon, and pain on manipulation and use of the 
feet.  A 30 percent (bilateral) rating requires severe 
symptoms of pes planus to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 50 percent (bilateral) 
rating is warranted for pronounced symptoms to include marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a.

Considering the pertinent evidence of record in light of the 
above, the Board finds that the record presents no schedular 
basis for assignment of a rating in excess of 10 percent for 
bilateral pes planus.

A July 2005 VAOPT note indicates that there was no edema, no 
pain on palpation to either foot, no pain on range of motion 
of the ankle or toes, no pain on compression of the 
interspaces, and no pain on palpation of the metatarsal 
heads.  There was decreased medial arch bilaterally.  The 
diagnosis was pes planus and metatarsalgia.  

On October 2005 VA-authorized examination, there were no 
findings of painful motion, edema, disturbed circulation, 
weakness, atrophy, or tenderness.  There was pes planus in 
both feet with slight valgus formation, but no forefoot 
malalignment and no findings of inward rotation, medial 
tilting, marked pronation, forefoot dorsiflexion, plantar 
tenderness, or achilles malalignment.  There was no pes 
cavus, hammertoes, Morton metatarsalgia, hallux valgus, or 
hallux rigidus.  There was obvious standing or walking due to 
the feet.  X-rays of the feet showed minimal bilateral pes 
planovalgus.  There was no heel spur or tarsal coalition.  
There was an accessory navicular ossicle of the right foot as 
an anatomical variant, no stress injury within the 
metatarsals, and the phalanges had a normal appearance.  

An October 2005 VAOPT note indicates flat feet, bilaterally, 
but no ankle edema, and pulses in the feet were strong.  
Pertinent to the right foot only, a May 2006 VAOPT note 
indicates that there was no swelling, no erythema, the foot 
was nontender on palpation, and the veteran felt some 
discomfort when he dorsiflexed the metatarsophalangeal 
joints.  The assessment was right foot pain.

On April 2007 VA examination, there were some calluses on the 
undersurface of both big toes, but no breakdown or unusual 
shoe wear pattern.  There were no skin or vascular changes.  
The veteran had problems rising and walking on his toes and 
heels, but no problems with supination and pronation.  There 
was no evidence of hammertoes, high arch or claw foot 
deformity; there was evidence of bilateral pes planus.  The 
alignment of the achilles tendon was abnormal, and there was 
pain on palpation of the achilles tendon.  There was no 
valgus and no forefoot and midfoot misalignment, no hallux 
valgus.  There was no pain on palpation of the plantar fascia 
of both feet bilaterally and the joints of the feet.  In 
particular, the metatarsal phalangeal joints and the 
interphalangeal joints were not painful on motion, and the 
range of motion of the joints of the feet were within normal 
limits.  The diagnosis was bilateral pes planus with 
limitation in function because of pain, which the examiner 
characterized as mild, and as mild to moderate during flare-
ups.  X-rays showed bilateral degenerative joint disease.

The above evidence reflects that, while there are findings of 
some calluses on the feet and abnormal alignment and pain on 
palpation of the achilles tendon, there is  no objective 
evidence of marked deformity of any other part of either 
foot, to include marked pronation or forefoot dorsiflexion, 
and no swelling.  The overall findings thus reflect that the 
symptoms of the veteran's pes planus more nearly approximate 
the moderate symptoms listed among the criteria for a 10 
percent rating than the severe symptoms listed among the 
criteria for a 30 percent rating under DC 5276. 

The Board notes that, as functional due to pain appears to be 
contemplated in the criteria for rating the veteran's 
bilateral pes planus, it also appears that the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, are inapplicable.  
However, even if the factors noted therein are for 
consideration, the Board notes that the October 2005 VA-
authorized examiner indicated that there was no painful 
motion, and the April 2007 VA examiner indicated that there 
was no increase of pain or impact of repetitive use on the 
joints of the feet because of any pain, fatigue, or lack of 
endurance.  Thus, there is no basis for a higher rating under 
DeLuca or 38 C.F.R. §§ 4.40 and 4.45.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
bilateral pes planus, but finds that no higher rating is 
assignable.  While a rating in excess of 10 percent is 
available under DC 5278 for bilateral acquired claw foot (pes 
cavus), and under DC 5283 for malunion or nonunion of the 
tarsal or metatarsal bones, the October 2005 and April 2007 
examiners indicated that there was no claw foot or pes cavus, 
and the X-rays did not show any malunion or nonunion of the 
tarsal or metatarsal bones.  Hence, there is no basis for 
rating the disability under either diagnostic code. 

D.  All Disabilities

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that any of the 
disabilities under consideration reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (as cited in the January 2006 SOC).  

The Board acknowledges the submission of lay statements from 
the veteran's employer, a coworker, and his wife, which 
indicate the negative effect that the combination of his 
disabilities have had on his employment and on activities of 
daily living.  The veteran also described this impact during 
the October 2005 VA-authorized examination, and submitted a 
July 2006 letter from the U.S. Post Office in which that 
office found him to be medically unsuitable for a job based 
on his history of bilateral knee pain and persistently 
painful feet, which limit heavy lifting and prolonged 
standing/walking.  However, given the 30 percent rating the 
veteran is receiving for his migraines, and  the 10 percent 
ratings for each of his knee disabilities as well as for his 
bilateral pes planus, the Board finds that none of these 
disabilities is objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).   See 38 C.F.R. § 4.1 (2007) ("Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability").  Nor is any of these 
disabilities shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  

In the absence of evidence of any of factors identified 
above,  the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, each increased rating claim on 
appeal must be denied.  In reaching each conclusion, the 
Board has considered the applicability of the  benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against each assignment of any higher rating, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A rating in excess of 30 percent for migraines is denied.

A rating in excess of 10 percent for pain syndrome, right 
knee, is denied.

A rating in excess of 10 percent for pain syndrome, left 
knee, is denied.

A rating in excess of 10 percent for bilateral pes planus is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


